Case 2:1

 

 

7-Cv-05320-CCC-JAD Document 59-1 Filed 10/02/20 Page 1 of 2 PagelD: 268

Law Office of Robert A. Tandy, LLC
Robert A. Tandy, Esq (0387)

50 Tice Boulevard, Suite 363
Woodcliff Lake, New Jersey 07677
201-474-7103

201-474-7101 (facsimile)

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

WITOLD BAGINSKI : CIV. A. 2:17-cv-05320-
Plaintiff, : JLL- LAD

NOTICE OF MOTION

BOROUGH OF WALLINGTON, et al.
Defendants.

 

PLEASE TAKE NOTICE that on ‘Monday, November 2, 2020 at
10:00 a.m., or soon thereafter as counsel may be _ heard,
Plaintiff Witold Baginski, by and through his counsel The Law
Office of Robert A. Tandy, LLC, shall move this Court before the
Honorable Joseph Dickson, U.S.M.J at the Martin Luther King
Building & U.S. Courthouse, 50 Walnut Street, Room MLK 2D,
Newark, N.J. 07101 for an Order imposing sanctions upon
Defendants and Defendants’ counsel including, but not limited
to: (1) the suppression of Defendants’ pleadings and _ the
striking of Defendants’ defenses; (2) the payment of all counsel
fees and costs necessitated by reopening discovery and

investigating Defendants’ unethical conduct; and, (3) the

 
Case 2/1

 

 

7-Cv-05320-CCC-JAD Document 59-1 Filed 10/02/20 Page 2 of 2 PagelD: 269

disqualification of counsel for obtaining Plaintiff’s attorney-
client privileged emails, in violation of, inter alia, RPC
4.4(b); and for an Order reopening discovery and granting such

other and further relief as the Court deems just and proper.

PLEASE TAKE FURTHER NOTICE that in support of its Motion
for Sanctions, Plaintiff shall rely upon his’ accompanying
Memorandum of Law, Declaration of Counsel and any Reply papers

to be submitted.

Also enclosed herewith is a proposed form of Order for the

Court’s consideration.

Dated: October 2, 2020 Respectfully submitted,

LAW OFFICE OF ROBERT A. TANDY, LLC,

By: s/ ROBERT A. TANDY

Robert A. Tandy, Esq (0387)

50 Tice Boulevard, Suite 363
Woodcliff Lake, New Jersey 07677
201-474-7103

201-474-7101 (facsimile)
Attorneys for Plaintiff

 
